Exhibit 10.35

 



 

IN ACCORDANCE WITH ITEM 601(b)(10)(iv) OF REGULATION S-K, CERTAIN CONFIDENTIAL
INFORMATION HAS BEEN EXCLUDED FROM THIS DOCUMENT BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED. THE
CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*].

 

 



SUPPLY AGREEMENT

 

between

DSM Produtos Nutricionais Brasil S.A., Av. Engenheiro Billings, 1.729, Predio
31, Sala A, Jaguare, Sao Paulo -- SP, Brazil, 05321-010 (hereinafter "DSM)

 

And

Amyris, Inc., 5885 Hollis Street, Emeryville, CA 94608, USA (hereinafter
“Amyris”)

 

(Each of DSM and Amyris hereinafter referred to as a “Party”, together referred
to as the “Parties”.)

 

WHEREAS, DSM is part of a worldwide group of companies active in the research,
development, manufacture, marketing and sale of ingredients for the feed, food,
pharmaceutical and cosmetics industries, such as vitamins, carotenoids, PUFAs,
UV filters, enzymes, other fine chemicals and plant extracts;

 

WHEREAS, Amyris is an integrated renewable products company engaged in the
research, development, production and commercialization of a variety of
renewable products using its proprietary technology and intellectual property
rights relating to synthetic biology;

 

WHEREAS, the Parties wish to enter into this supply agreement (hereinafter the
“Agreement”), effective as of the “Effective Date”, whereby DSM will supply
Amyris with its requirements for Farnesene (as defined below), including for use
in Amyris’s specialty products (e.g., cosmetics (Biossance), tires, etc.), and
other Amyris-specified products manufactured at DSM’s Facility; and

 

WHEREAS, each Party is free of any other obligations preventing it from entering
into this Agreement;

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.Definitions

 

1.1“Amyris Protocols” shall mean information disclosed by Amyris about Amyris
yeast strains, including instructions, specifications, methods, procedures,
control strategies, expected results, assay methods, assay substrates, assay
control samples, and technical information or advice about the production of
Product using Amyris yeast strains.

 

1.2“Change of Control” shall mean the occurrence of either or both of the
following: (i) a change in ownership of fifty percent (50%) or more of the
voting shares of an entity; or (ii) a change in the right to appoint or remove a
majority of the board of directors of the entity.

 

1.3“Competitor” shall mean the following third parties: [*] including their
respective subsidiaries and controlled affiliates; provided, however, that
Amyris may, based on the reasonable determination of the Board of Directors of
Amyris (the “Board”), update the third parties set forth in this definition not
more than once in any consecutive twelve (12) month period to include any other
third parties that compete with any material portion of Amyris’s business as
reasonably determined by the Board; provided, further, that (i) the total number
of third parties (excluding subsidiaries and controlled affiliates of such third
parties) set forth in this definition shall not exceed eight (8) and (ii)
neither DSM nor any of its subsidiaries or Affiliates may be added to this
definition.

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 



 

 



 

1.4"Effective Date" shall mean the date of closing of the Parties' transaction
as set forth in the Parties' Quota Purchase Agreement dated November 17, 2017

 

1.5“Facility” shall mean the Brotas 1 Facility production facility located at
Rodovia Brotas - Torrinha km 7,5 Fazenda Paraiso, Brotas, 17380-000, Brazil or
any other facility either owned and operated by DSM or contracted to perform
production of Product(s).

 

1.6“Farnesene” shall mean the chemical compound known as β-farnesene
(7,11-dimethyl-3-methylene-1,6,10-dodecatriene), including all isomers or other
forms thereof.

 

1.7“Farnesene Market” shall mean the worldwide market for Farnesene used in the
production of Vitamin E.

 

1.8“IFRS” means the International Financial Reporting Standards.

 

1.9“Novvi Contract” shall mean the Renewable Farnesene Supply Contract dated
July 19, 2016 between Amyris and Novvi LLC.

 

1.10“Novvi Market” shall mean the worldwide market for Farnesene sold solely to
Novvi LLC.

 

1.11“Product” or “Products” shall mean (i) Farnesene identified in Annex 1(a)
meeting the specifications set forth therein; and (ii) each of the compounds
identified in Annex 1(b) meeting the specifications set forth therein, (the
"Non-Farnesene Products"). Additional products, and related specifications, may
be added to this Agreement at the written request of Amyris and upon the prior
written consent of DSM, which consent may not unreasonably be withheld, in which
case the terms “Product” and “Non-Farnesene Products” will incorporate such
additional products.

 

1.12“Product Strain” shall mean a yeast strain furnished by Amyris and to be
used for the production of a Product under this Agreement.

 

1.13“Raw Materials” shall mean all raw materials, processing aids, and supplies
consumed in the manufacturing of the Product including, but without limitation,
carbohydrates, nutrients, salts, vitamins, defoamer, acids, bases, flocculating
agents, stabilizers, preservatives, overlays, demulsifiers, packaging, and
labels (which shall be as reasonably directed by Amyris).

 

1.14“SOPs” shall mean the standard operating procedures, as agreed upon in
advance by the Parties in writing, for the manufacture of Product in accordance
with the Specifications, and based on the Amyris Protocols, including applicable
technology transfer documents. Amyris will develop the first draft of the SOP
for the applicable Product and deliver to DSM for review. In all instances, DSM
will promptly review such SOPs and provide feedback in good faith. A list of the
SOPs for each Product existing as of the Effective Date is attached hereto as
Annex 2. Amyris may later amend any particular SOP only upon DSM’s written
confirmation that the Facility is capable of meeting the proposed amended SOP.

 

1.15“Specialty Farnesene Market” shall mean the worldwide market for Farnesene
sold solely to Amyris, and used by Amyris for any application other than the
Farnesene Market or the Novvi Market.

 

1.16"Specifications" shall mean the specifications for each Product as set forth
in Annex 1(a) and Annex 1(b) hereto. Amyris may later amend any particular
Specification only upon DSM's written confirmation that the Facility is capable
of meeting the proposed amended Specification. Additional products, and related
specifications, may be added to this Agreement at the written request of Amyris
and upon the prior written consent of DSM, which consent may not unreasonably be
withheld, in which case this term will incorporate such related specifications.

 



 

 

 

1.17“Vitamin E Contract” shall mean the Renewable Farnesene Supply Agreement
dated April 26, 2016 between Amyris and Nenter & Co., Inc.

 

2.The Services

 

2.1DSM shall provide toll manufacturing services in the Facility for production
of Products in accordance with the SOPs and other requirements of this Agreement
(the “Services”). DSM shall deliver to Amyris the Product(s) appropriately
packaged and labelled (as reasonably directed by Amyris) (third party package
and label costs at Amyris’s cost) set forth for each Product in Annex 1. DSM
will possess and maintain in good condition all equipment reasonably necessary
to perform the Services in accordance with the terms of this Agreement.

 

2.2DSM will comply with the Amyris supplied Product Specifications in Annex 1
for Product(s) produced, subject to DSM’s prior written agreement to such
Product Specifications. Amyris may request a reasonable number of samples to be
delivered to test for compliance to Product Specifications and has ten (10)
business days from receipt of samples to notify DSM of non-compliant Product.

 

2.3Upon the Effective Date, Amyris will provide to DSM a product forecast for
the calendar year 2018 (each, a “Product Forecast”). Thereafter, by the
fifteenth (15th) business day of the first month of each new quarter, Amyris
will provide to DSM a rolling quarterly forecast that consists of four (4)
calendar quarters for any Product, which notice shall indicate the Product and
the desired volume and completion date, together with any other information
reasonably necessary for DSM to carry out such production. DSM shall carry out
the Services in accordance with each such notice by Amyris (i) so long as the
forecast (i) does not exceed the capacity of the Facility; (ii) change is
provided more than ninety (90) days in advance and; (iii) subject to DSM’s
obligations to honor the terms of the Novvi Contract and the Vitamin E Contract.
Furthermore, DSM will use reasonable efforts to deliver on any changes to the
production forecast that are provided by Amyris less than ninety (90) days in
advance. It is agreed by the Parties, however, that (i) where DSM is not
reasonably able to decrease production with less than ninety (90) days’ prior
notice, Amyris will be bound to purchase the original amount it projected for
such period, and (ii) where DSM is not reasonably able to increase production
with less than ninety (90) days’ prior notice, it shall not be required to
provide to Amyris more than the original amount of Product(s) Amyris projected
for such period. It is further agreed that Amyris shall be required to purchase
all quantities of Non-Farnesene Products that DSM may produce for Amyris in
response to a Product Forecast from Amyris. Amyris shall provide DSM with
Product Strain(s) in amounts reasonably required to carry out such Services, as
well as the then-current version of applicable Amyris Protocols.

 

2.4DSM shall not, without Amyris’s prior written consent, which consent shall
not be unreasonably conditioned, delayed or withheld, use a manufacturing site
other than Brotas 1 to produce Farnesene for sale to Amyris. If another facility
is used, DSM will be responsible for any costs associated with moving to the
facility including but not limited to regulatory and customer approvals.

 

2.5DSM shall compensate Amyris for any costs Amyris incurs from having to shift
Product production from DSM to another facility due to a DSM plant shutdown.
Compensation will be calculated as the difference between the cost Amyris pays
for production of Product at an alternate facility less the lesser of (i) the
last quarterly average production cost to produce the Product at Brotas 1 or
(ii) the last annual average production cost to produce the Product at Brotas 1.
In the event there is any reasonably realistic threatened delay for the delivery
of any Product for a material period of time, DSM shall, at its sole expense,
use reasonable efforts to shift Product production from DSM to another facility.
Thereafter, DSM shall not shift Product production back to DSM’s facility until
DSM can demonstrate, to Amyris’s reasonable satisfaction, that DSM can meet the
most recent Product Forecast from Amyris. Notwithstanding the foregoing, the
Parties may mutually agree on an alternative plan, provided that any such
agreement shall be in writing signed by both Parties and shall compensate Amyris
for any such threatened or actual delay.

 



 

 

 

2.6DSM shall be solely responsible for procurement, receipt, handling, storage
and insurance of and for Raw Materials and for providing all utilities and
ancillary infrastructure necessary to perform the Services in the Facility,
including, without limitation, water & waste facilities, electricity, steam and
communication services. DSM shall procure Raw Materials in such quantities and
at such times as required to enable DSM to manufacture the Products according to
the notices furnished by Amyris under Section 2.3; provided, that Amyris may in
its discretion elect to procure sugar or overlays itself and provide them to
DSM, in which case Amyris will provide reasonable notice thereof to DSM and
Amyris shall reimburse DSM for all costs including but not limited to direct
cost increase from increased sugar or overlays costs or indirect cost increases
such as reduced yield in the production plant, increase in overall contract
costs for sugar with the sugar mill, etc..

 

2.7DSM will notify Amyris of any non-conformance of Raw Materials with the
Specifications or SOPs and any shortage in quantity of any shipment of Raw
Materials promptly upon learning of such non-conformance or shortage and prior
to the processing of the Raw Materials concerned. DSM shall not process Raw
Materials that do not meet applicable Specifications without Amyris’s prior
written permission in each instance.

 

2.8DSM shall provide Amyris with regular estimates of Raw Materials costs at
least thirty (30) days in advance of any purchases thereof and shall procure
such Raw Materials as reasonably necessary to meet the Parties’ production plans
unless it is agreed by both Parties in cases where doing so would not be
possible.

 

2.9In the event of a shortage at the Facility with respect to the supply of any
Raw Materials, the Parties will discuss in good faith how to address the
situation and how to allocate available Raw Materials for use with respect to
both Products and DSM's obligations to other customers.

 

2.10DSM shall provide all labor necessary for the performance of its obligations
under this Agreement and will ensure that all people performing such obligations
are fully qualified and trained to do so. However, if use of the Amyris
Protocols or production of the Products requires specialized subcontractors to
meet legal or other requirements not otherwise necessary for operating the
Facility, Amyris shall pay the cost of such subcontractors in accordance with
payment terms of the subcontractor invoices upon corresponding invoices from
DSM; provided, that DSM shall provide reasonable notice of such required
subcontractor(s) and such subcontractor(s) shall not be utilized without the
prior written consent of Amyris. DSM will ensure that all employees and
permitted subcontractors are subject to confidentiality obligations consistent
with and no less restrictive than those set forth in Article 10, and will be
fully responsible for any breach of such obligations. No employment or other
relationship shall be deemed to be created between such DSM employees and
Amyris.

 

2.11Without limitation of the confidentiality obligations set forth in Article
10 of this Agreement, and except as required by law or by any governmental
authority or emergency personnel, DSM shall prevent access to the Facility by
any persons other than DSM or Amyris employees or other persons authorized by
Amyris and DSM (regardless of which Party is responsible for such person’s
compensation) and shall take reasonable steps to physically segregate and
restrict access to all materials and books and records of or relating to Amyris
and/or the Services to ensure that no third parties, including without
limitation any other person or entity for which DSM provides any services, have
access to them.

 

2.12Amyris shall be permitted to inspect the Facility and all books and records
relating to DSM’s performance of its obligations under this Agreement, provided
that inspections will only take place at a reasonable frequency, and to be
present during the performance of the Services, upon reasonable notice and
during normal business hours. Amyris may also keep one or more Amyris employees
onsite at the Facility at Amyris's cost during the production of Non-Farnesene
Products, and DSM will provide reasonable office space and telephone and
Internet service for such employees. Amyris’s supervision should not interfere
with DSM’s duties more than the reasonable time and staff required. DSM will
also permit Amyris's customers and prospective customers for Non-Farnesene
Product(s) a reasonable opportunity to inspect the Facility with respect solely
to the production of each such customer's specific Non-Farnesene Product(s).

 



 

 

 

2.13The Parties agree that notwithstanding any inspections or receipt of reports
or other information by Amyris, or Amyris assisting or attempting to assist DSM
in addressing any issues with the Services under this Agreement, DSM shall be
solely responsible for manufacturing the Products according to the SOPs and
shall be solely liable for any failure to comply with the SOPs, including but
not limited to improper operation or maintenance or breakdown or malfunction of
the Facility or equipment, improper handling of Raw Materials or Product Strains
or any contamination of fermenters or other equipment at the Facility. Amyris
will be responsible for production problems only if and to the extent resulting
from compliance with the SOPs or use of the Product Strain to perform the
Services in accordance with this Agreement. For avoidance of doubt, DSM shall be
responsible for any failure of the Products manufactured under this Agreement to
conform with the Specifications unless such non-conformity results from
compliance with the SOPs or use of the Product Strain and for no other
reason(s). Notwithstanding any other provision of this Agreement to the
contrary, in the event that DSM is deemed to be responsible for any production
problem under this Section that results in the production of a lower volume of
Product than reasonably anticipated based on the relevant SOPs and/or Product
that fails to meet the relevant Specifications, DSM shall bear the cost of Raw
Materials, and Amyris shall not be charged any manufacturing fees associated
with the relevant production run; except that to the extent such production run
results in some volume of Product meeting Specifications or that with finishing
work would meet the relevant Specifications, the Parties shall determine a
reasonable cost of Raw Materials and manufacturing fee to be charged to Amyris,
which calculation shall take into account any Product actually furnished to
Amyris and whether such Product conforms to the relevant Specifications,
notwithstanding such production problem.

 

2.14[*]

 



    The process for achieving Amyris’s consent for a change in the Process
Inputs for any Non-Farnesene Product will be for DSM to run two (2) independent
pilot scale fermentations utilizing the representative inputs and process to be
used at manufacturing scale, in order to generate samples that will be sent to
Amyris for testing. Amyris shall, within twenty-one (21) business days of
receiving the sample, provide consent or reject the sample, along with rationale
for rejection if applicable (including if the proposed changes impact the
Product Specifications). If both samples are rejected, DSM will not proceed with
the proposed change at manufacturing scale. If only one sample is rejected, DSM
may submit a third sample with the same inputs and process for approval.
Approval of two samples constitutes consent to the change in Process Inputs.

 

 



[*] Certain portions denoted with an asterisk have been omitted.

 





 

 



 

2.15In the event there are any proposed changes to any of the Process Inputs for
any Non-Farnesene Product, Amyris will first conduct a revalidation which shall
include: (i) reviewing for completeness and accuracy relevant documentation
provided by DSM; and (ii) verification that all regulatory requirements are
addressed. In the event any of the proposed manufacturing process inputs
described above fail to conform to the revalidation as set forth in the
foregoing clauses (i) or (ii), this failure will be brought immediately to the
attention of the Chief Executive Officer of Amyris and the President, Global
Products -- DSM Nutritional Products for DSM, who will, within thirty (30) days
of submission of such nonconformity, either:

 

a.waive the revalidation requirement; or

b.reject the proposed change to the manufacturing process inputs, in which case,
the existing Process Inputs will remain unchanged.



 

3.Project Leads

 

3.1In order to support the performance of this Agreement, each Party shall
designate a project lead (each, a “Project Lead”), who shall be an employee of
such Party and shall be responsible for communications with the Project Lead for
the other Party with respect to any matters relating to the Services and/or this
Agreement, including without limitation those matters described in Section 3.2,
below. Each Project Lead may delegate responsibilities for technical matters to
one or more technical leads; provided that prompt notice thereof is furnished to
the other Party. Each Party may at any time upon written notice to the other
Party designate a different employee to serve as Project Lead.

 

3.2The DSM Project Lead shall be responsible for: (i) monitoring the operation
of the Facility, (ii) budgeting and monitoring any monthly cost estimates and
reconciliations of estimated costs to actual costs, (iii) determining compliance
with SOPs in the event the cause of a production problem is in dispute and shall
share regularly with the Amyris Project Lead; provided, that in the event that
the Project Leads are unable to agree on whether the relevant SOPs were complied
with following a production problem, such matter shall be submitted to
arbitration in accordance with Article 13 of this Agreement, and (iv) planning
and resource decisions; provided, that the foregoing shall not limit either
Party’s obligations or liability set forth in this Agreement.

 

4.Licenses and Approvals

 

4.1DSM will be responsible for timely obtaining and for maintaining all
approvals, permits and licenses currently necessary or that may become necessary
for the performance of the Services in accordance with the standards and
practices set forth in Section 7.2. If Amyris believes additional approvals,
permits or licenses may be needed, the Parties will discuss in good faith
whether, when and at whose cost such additional approvals, permits or licenses
may be obtained. Amyris will support DSM in the process of obtaining such
approvals, permits and licenses, by means of providing all documents and
information related to the Products as may be required by relevant authorities.
DSM hereby covenants that it will have all permits, validly obtained and in full
force and effect, necessary to operate the Facility as currently contemplated.

 

4.2Amyris will be responsible for obtaining and maintaining, for the duration of
this Agreement, all approvals and licenses necessary for and specifically
relating to the distribution and sale of Product. DSM will support Amyris in the
process of obtaining such approvals and licenses, by means of providing all
documents and information related to the Facility or its operation as may be
required by relevant authorities.

 

5.Additional Equipment

 

5.1The Parties will use diligent efforts to add any additional equipment to the
Facility that is necessary to manufacture the Non-Farnesene Products in
accordance with this Agreement.

 



 

 

 

5.2Parties are aware that the Services may require the acquisition of certain
equipment to be used for the manufacturing of the Products (the “Additional
Equipment”). The Parties will determine the appropriate allocation of payments
and/or reimbursements for the Additional Equipment and services based on the
principle that Amyris shall own and be responsible for all Additional Equipment
not already present at the Facility as of the Effective Date (i) that is
specifically to be used for the production of Non-Farnesene Products under this
Agreement, that is not affixed to the Facility and is readily removable
therefrom and/or (ii) that is not reasonably capable of being utilized for
manufacturing one or more other products for DSM at such time or in the future
(the “Amyris Additional Equipment”), and that DSM shall own and be responsible
for all other Additional Equipment (the “DSM Additional Equipment”). Unless
otherwise agreed by the Parties, DSM will procure the necessary Additional
Equipment and contract for the engineering services for installation of the
Additional Equipment at Amyris's expense (except to the extent such engineering
services shall benefit DSM with respect to its ability to produce other products
at the Facility), and will oversee all work performed and services provided with
respect to its installation.

 

5.3At all times during the term of this Agreement, Amyris shall retain title to
the Amyris Additional Equipment and DSM shall retain title to the DSM Additional
Equipment. Amyris will consign all Amyris Additional Equipment to DSM for use in
manufacturing Product under this Agreement. DSM will be responsible for insuring
(as provided in Annex 5) and maintaining the Additional Equipment and using
commercially reasonable efforts to protect it against loss or damage while in
DSM’s possession. At Amyris’s request and direction, DSM will obtain additional
insurance beyond that described in Annex 5, with the cost of such additional
insurance to be paid directly by Amyris promptly when due. Amyris shall have the
right, but not the obligation, to acquire possession of all or any portion of
the Amyris Additional Equipment promptly within sixty (60) days after any
termination of this Agreement. In such case, Amyris will pay directly for the
costs of removal. In the event that Amyris decides not to execute the right to
acquire possession of all or any part of the Amyris Additional Equipment, DSM
will keep the rights over any such remaining equipment. In the event that DSM
does not wish to retain such equipment, Amyris will bear the costs of its
removal, which will be paid directly by Amyris.

 

6.Charges and Payments

 

6.1DSM will produce Products according to the Product Forecast as set forth in
Section 2.3. The Parties will cooperate in good faith on setting mutually agreed
upon delivery date(s) based on DSM’s manufacturing schedule and Amyris’s desired
receipt of such Product during the applicable calendar year and as set forth in
the applicable Product Forecast. For each Product delivery, Amyris will submit a
firm, binding purchase order(s) to DSM (each, a “Purchase Order”) at least
ninety (90) days prior to the expected delivery date for such Product delivery,
reflecting the Parties’ agreed upon delivery dates(s) and the Minimum Order
Quantities (“MoQ”) (as defined in Annex 3) for Purchase Orders.

 

6.2[*]

 

6.3[*]

 

 



[*] Certain portions denoted with an asterisk have been omitted.

 



 

 

 



6.4After receipt of a Purchase Order, DSM shall issue an invoice upon Amyris
taking title to the ordered Product, with Amyris taking title to and risk for
the Product(s) upon the Product(s) being transferred from the Brotas 1 facility
to the Amyris chartered transportation (“ex works inco terms”). Unless otherwise
agreed in writing, payment of all undisputed amounts of such invoices shall be
made by bank transfer within ninety (90) days after receipt of Product by
Amyris. Invoices are to be sent via email prior to the paper version in order to
avoid delays. Each invoice shall reflect a 1.25% per month finance charge
applicable to the later sixty (60) days of the ninety (90) day period for
payment, and Amyris shall pay all such finance charges upon payment of each
invoice. The currency for invoicing and payment shall be US Dollars. Amyris will
notify DSM within ten (10) days after receipt of an invoice if Amyris disputes
the amount or calculation of the fees or other charges set forth therein,
describing in reasonable detail the basis for the dispute (and for the avoidance
of doubt, will pay when due the undisputed amount of such invoice). In such
event, DSM will provide Amyris with additional support for the calculation of
the fees and charges in dispute and make available any books and records
requested by Amyris related to the elements and calculation of the disputed fees
and charges. The Parties will work together in good faith to resolve any such
dispute promptly. If the Parties agree on the amount to be paid, Amyris will pay
the invoiced amount (or, if applicable, an adjusted amount agreed by the Parties
based on such review) within fifteen (15) days following receipt of the
additional materials from DSM. In the event that the Parties are unable to
resolve such a dispute, either Party may submit such dispute to the Parties’
respective management, for Amyris the Chief Executive Officer and for DSM the
President Global Products & Alliances, for resolution, provided the amount in
dispute is less than $1,000,000, or to arbitration in accordance with Article 13
in all other events.

 

6.5DSM will maintain complete books and records regarding all operating costs
and other costs incurred in connection with the Services for two (2) years after
the expiration or termination of this Agreement. Amyris may, upon reasonable
notice to DSM and at Amyris’s expense, audit or cause to be audited such books
and records for the purpose of verifying amounts invoiced pursuant to this
Article 6. In the event such audit discloses a discrepancy between actual and
invoiced costs of greater than five percent (5%) in any month, DSM shall pay the
entire cost of such audit.

 

7.Representations and Warranties; Covenants

 

7.1Each of the Parties represents and warrants that:

 

(i)it has been duly incorporated, is validly existing and is in good standing
under the laws of its state of incorporation;

 

(ii)it has full power and authority, and has taken all required corporate and
other action necessary to execute and deliver this Agreement and to fulfill its
obligations hereunder;

 

(iii)this Agreement constitutes a legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited or affected by applicable bankruptcy, insolvency,
moratorium, reorganization or other laws of general application relating to or
affecting creditors’ rights generally;

 

(iv)no material order, consent, approval or authorization of, or registration,
declaration or filing with any governmental authority is required to be obtained
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby, except as already
expressly set forth in this Agreement.

 

7.2DSM further warrants that the Products will be manufactured under Good
Manufacturing Practices (GMPs) and, where required by a Product's
Specifications, Kosher, Halal and food grade standards, and manufactured in
accordance with the applicable Specifications and the SOPs. Without limiting the
foregoing, DSM warrants that, at all times, it shall comply with all applicable
federal, state and local laws, rules and regulations in the performance of its
obligations under this Agreement. DSM will maintain all current certifications
for the Facility as of the Effective Date.

 



 

 

 

7.3Without limiting its other obligations, including without limitation those
set forth in Article 2, DSM will use commercially reasonable efforts to
manufacture Product conforming to the Specifications in the amounts necessary to
meet Amyris’s notices furnished under Section 2.3 of this Agreement, subject to
the limitations of such Section 2.3.

 

7.4EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY OF ANY KIND WITH RESPECT TO THE MATERIALS, PROCESSES OR SERVICES
PROVIDED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.

 

8.Term; Termination

 

8.1This Agreement shall become effective on the Effective Date and, unless
otherwise terminated in accordance with the terms of this Agreement, shall
continue in full force and effect until:

 

(a)with respect to Non-Farnesene Products, until the date Amyris determines that
the Amyris’s Brotas 2 facility is fully operational and meets its production
targets, but in any event (i) no later than December 31, 2021, and (ii) subject
to DSM’s obligations to honor the terms of the Novvi Contract and the Vitamin E
Contract; and

 

(b)with respect to general Farnesene Products and Products sold into the
Specialty Farnesene Market until twenty (20) years of the Effective Date,
provided however that DSM may earlier terminate this Agreement upon two years'
notice to Amyris in the event that (i) Amyris purchases Farnesene from a third
party instead of from DSM or produces Farnesene for itself (in each case other
than solely amounts of Farnesene in excess of the amount of Farnesene DSM is
capable of producing for Amyris or (ii) in any year after the fifth year of the
term of this Agreement, Amyris purchases from DSM less than [*] per year of
Farnesene.

 

8.2In addition, the Parties may terminate the Agreement at any time upon mutual
written agreement.

 

8.3Either Party may terminate this Agreement, at any time prior to its
expiration, upon ninety (90) days’ written notice to the other Party:

 

(a)if the other Party materially breaches this Agreement (including failure to
pay amounts when due), and such breach is not cured within sixty (60) days of
written notice to the breaching Party. Any written notice must explicitly state
that the Agreement will or may be terminated in the event the breach is not
cured within said sixty (60) days; or

 

(b)if the other Party is subject to proceedings for bankruptcy, judicial
recovery, liquidation or dissolution, or ceases to carry on its business.

 

8.4Amyris may terminate this Agreement upon written notice to DSM in the event
DSM is unable, except in the event of a Force Majeure, to supply the volume of
Product that is requested by Amyris pursuant to notices under Section 2.3 of
this Agreement and that conform to Specifications in each of two (2) consecutive
months; (c) any three (3) consecutive fermentation runs for the manufacture of
Products result in Product that materially fails to conform to Specifications or
anticipated volumes due to contamination and/or other cause(s); or (d) DSM
undergoes a Change of Control.

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 



 

 

 

8.5Any notice provided in this Article 8 must be in writing delivered by
international courier (such as FedEx, DHL, UPS) or registered or certified mail,
addressed to the Party’s Project Lead at the headquarters address set forth
above, or such other person identified by the Party by written notice in the
same manner.

 

8.6Without prejudice to the other provisions of this Article 8, in the event
that DSM or its controlling entities intend to take any action (including but
not limited to asset sale, merger, spin-off, acquisition, amalgamation or other
Change of Control) that will result in the direct or indirect transfer of the
ownership of the Facility to a third party (i.e., a party that is not an DSM
affiliate), DSM shall send a written notice to Amyris of its intention to
transfer the ownership of the Facility, which notice must be furnished not less
than ninety (90) days prior to the consummation of any such transfer. Amyris
will have the right to terminate this Agreement and, immediately and prior to
the conclusion of the transfer of the ownership of the Facility to a third
party, remove some or all of the Additional Equipment from the Facility in the
event that Amyris determines, in its reasonable judgment, that (i) such third
party transferee is an actual Competitor of Amyris.

 

8.7Expiration or termination of this Agreement shall not relieve the Parties of
any liability accrued prior to the effective date of such expiration or
termination, and such expiration or termination shall not affect the continued
operation or enforcement of any provision of this Agreement that by its express
terms is to survive termination or expiration. Without limiting the foregoing,
the provisions of Sections 5.3 and Articles 8 through 16 shall survive any
termination or expiration.

 

9.Title to Products and Developments

 

9.1(a)       Amyris Products and Developments. DSM agrees that the title to any
inventions, improvements, modifications or derivatives of the Non-Farnesene
Products, the Amyris Protocols, and any other information or materials regarding
the recipe and manufacturing process for the Non-Farnesene Products developed by
or for either Party in the course of this Agreement (“Non-Farnesene Product
Developments”) shall at all times be vested in Amyris. DSM hereby assigns and
agrees to assign to Amyris any intellectual, industrial or other proprietary
rights DSM may obtain in or to such information, materials or Non-Farnesene
Product Developments. Amyris hereby grants to DSM a non-exclusive, irrevocable,
perpetual, royalty-free license (with the right to sublicense through multiple
tiers to DSM affiliates or through one tier to subcontractors) to such
intellectual property solely for uses consistent with the Parties’ Farnesene
License Agreement.

 

(b)       DSM Products and Developments. Amyris agrees that the title to any
inventions, improvements, modifications or derivatives of the Farnesene Products
and any other information or materials regarding the recipe and manufacturing
process for the Farnesene Products developed by or for either Party in the
course of this Agreement (“Farnesene Product Developments”) shall at all times
be vested in DSM. Amyris hereby assigns and agrees to assign to DSM any
intellectual, industrial or other proprietary rights DSM may obtain in or to
such information, materials or Farnesene Product Developments. DSM hereby grants
to Amyris a non-exclusive, irrevocable, perpetual, royalty-free license (with
the right to sublicense through multiple tiers to Amyris affiliates or through
one tier to subcontractors) to such intellectual property solely for uses
consistent with the Parties' Farnesene License Agreement. During the term of
this Agreement and following any expiration or termination, each Party will
execute such documents as reasonably requested by the other Party in order for
such second Party to perfect, maintain and protect its rights in such items.

 

(c)       Amyris agrees that title to all intellectual property related to
manufacturing processes and know-how for large scale fermentation operations
that are not Non-Farnesene Product Developments or Farnesene Product
Developments (“General Developments”) shall be vested in DSM; provided, that DSM
hereby grants to Amyris a nonexclusive, irrevocable, perpetual,
non-transferable, royalty-free license (with the right to sublicense
contractors) to such intellectual property.



 



 

 

 

9.2Amyris hereby agrees to grant a nonexclusive, irrevocable, perpetual,
royalty-free, license to DSM for use of technical knowledge generated out of the
performance of the joint manufacturing operations that is unrelated to
Non-Farnesene Product Developments, or the Amyris process.

 

10.Confidentiality

 

10.1“Confidential Information” shall mean any and all specifications, samples,
manuals, reports, documentation, test results, data, calculations, know-how or
other information supplied by one Party (“Disclosing Party”) to another
(“Receiving Party”) in tangible form, as well as the terms and conditions of
this Agreement; provided, that the following information shall not be deemed
Confidential Information:

 

(a)information that is or becomes in the public domain, other than by breach of
this Agreement;

 

(b)information that was already known by the Receiving Party prior to its
disclosure by the Disclosing Party; and

 

(c)information with regards to which the Receiving Party is bound by applicable
laws or regulations to disclose, provided that the Receiving Party notifies the
Disclosing Party of such disclosure with a written notice delivered within
twenty-four (24) hours after the requirement was made by the relevant authority.

 

10.2Each Party agrees that it will not use Confidential Information obtained
from another Party except as reasonably necessary to perform its obligations or
exercise its rights under this Agreement. In addition, each Party shall keep
confidential all such Confidential Information, and will not disclose it to any
third party without the Disclosing Party’s written consent. Each Party will
limit dissemination of Confidential Information only to its employees or
contractors with a need to know for the purposes of this Agreement, and each
Party will use its best efforts to ensure that no person copies, discloses or
uses Confidential Information except as hereby permitted.

 

10.3The Receiving Party shall not make or have made any copies or recordings of
the Confidential Information, except insofar as necessary for said purposes. All
Confidential Information disclosed, including all copies, shall be returned to
the Disclosing Party promptly following termination or expiration of this
Agreement and no further use shall be made of such Confidential Information by
the Receiving Party for any purpose without the prior written consent of the
Disclosing Party.

 

11.Indemnification; Liability

 

11.1Each Party (an “Indemnifier”) shall defend, indemnify and hold harmless each
other Party and its directors, officers, representatives, agents, affiliates,
successors and assignees (each, an “Indemnified Party”) from and against all
loss, damage, liability, cost and expense (including reasonable attorneys’ fees)
due to third party claims resulting from (i) the Indemnifier’s breach of this
Agreement, including any representation or warranty set forth herein or (ii) any
personal injury or property damage caused by the negligence or willful
misconduct of the Indemnifier, provided, in each case, that the Indemnified
Party (a) notifies the Indemnifier in writing of the claim promptly after
receiving service of process or any written communication relating to the claim;
(b) grants the Indemnifier control of the defense and settlement of the claim;
and (c) provides the Indemnifier with all assistance, information and
representation powers reasonably required for the defense and settlement of the
claim, at the Indemnifier’s expense. In the event of a third party claim not
covered by the above indemnification, DSM and Amyris agree to discuss in good
faith any allocation of responsibility for the appropriate handling of such
claim.

 

11.2EXCEPT IN CASE OF BREACH OF ARTICLE 10, OR FOR DAMAGES TO THIRD PARTIES
SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 11, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING FROM OR RELATING TO THIS AGREEMENT.

 



 

 

 

12.Force Majeure

 

If either Party should be delayed, interrupted in or prevented from the
performance of any obligation stipulated in this Agreement by reason of any act
of God, fire, flood, war (declared or undeclared), public disaster, strike or
labor differences, governmental enactment, rule or regulation, requirements by
any authorities or regulatory clearance or any other cause not reasonably
foreseeable and beyond such Party’s control (a “Force Majeure”), such Party
shall not be liable to the other therefor and the time for performance of such
obligation shall be extended for a period equal to the duration of the
contingency which occasioned the delay, interruption or prevention. The Party
invoking such Force Majeure rights of this article shall notify the other Party
within ten (10) days from the first date of the Force Majeure unless the Force
Majeure renders such notification impossible, in which case notification will be
made as soon as possible. If the delay resulting from the Force Majeure exceeds
or is expected to exceed thirty (30) days, both Parties shall consult each other
to find an appropriate solution; provided, if no solution is agreed upon prior
to the delay continuing for at least sixty (60) days, then the Party not subject
to Force Majeure may terminate this Agreement without liability.

 

13.Governing Law and Arbitration

 

13.1This Agreement shall be construed in accordance with, and governed by, the
laws of the State of New York, without regard to the conflicts of law provisions
thereof. To the extent applicable, the United Nations Convention on the
international sale of goods shall be excluded. Any dispute arising out of this
Agreement shall be submitted to arbitration according to this Article 13 or to
the extent such dispute is not expressly subject to arbitration according to
this Article 13, shall be submitted exclusively to any state or Federal court
located in New York County, New York, without restricting any rights of appeal.

 

13.2All disputes that cannot be resolved by the management of both Parties will
be submitted to arbitration in accordance with the provisions of the American
Arbitration Association (“AAA”) (the “Rules”).

 

(a)There will be three (3) arbitrators mutually selected by the Parties. In the
event the Parties cannot agree, each Party shall pick one (1) arbitrator and the
two so selected arbitrators shall select the third arbitrator, and if the two
selected arbitrators cannot agree on the third arbitrator, the AAA shall appoint
the third arbitrator in accordance with the Rules.

 

(b)The place of arbitration will be New York, New York. The language of the
arbitral proceedings and of all submissions and written evidence will be
English; provided, however, that a Party, at its expense, may provide for
translation or simultaneous interpretation into a language other than English.

 

(c)It is expressly understood and agreed by the Parties that the rulings and
award of the tribunal will be conclusive on the Parties, their successors and
permitted assigns. Judgment on the award rendered by the tribunal may be entered
in any court having jurisdiction thereof.

 

(d)Each Party will bear its own costs and expenses and attorneys’ fees, and the
Party that does not prevail in the arbitration proceeding will pay the
arbitrators fees and any administrative fees of arbitration. All proceedings and
decisions of the tribunal will be deemed Confidential Information of each of the
Parties.

 



 

 

 

14.Compliance with Anti-Corruption Laws

 

14.1DSM and Amyris each hereby represents, warrants, and covenants that:

 

(i)It and its respective subsidiaries, owners, partners, officers, directors,
employees, agents, representatives, and subcontractors (collectively,
“Affiliates”) are fully aware of the provisions of the United States Foreign
Corrupt Practices Act of 1977, as amended (15 U.S.C. § 78 et seq.) (“FCPA”). It
and its respective Affiliates have not and will not commit, and have no
information, reason to believe, or knowledge of anyone else having committed or
intending to commit, any violation of the FCPA and/or any other anticorruption
or anti-bribery laws applicable to Amyris or DSM in any other jurisdiction (the
FCPA and such other similar laws, collectively, “Anti-Corruption Laws”) or any
act or omission which could cause Amyris or DSM to be in violation of any
Anti-Corruption Laws with respect to any activities related to the Agreement or
the business of Amyris and DSM.

 

(ii)In carrying out its responsibilities under this Agreement, it and its
respective Affiliates shall not directly or indirectly pay, offer or promise to
pay money or anything of value to any government official, political party
official, or any candidate for political office, of any jurisdiction, for the
purpose of influencing any act or decision of such person in his or her official
capacity, obtaining any improper advantage, or inducing such person to use his
or her influence improperly to affect or influence any act or decision (as such
concepts are defined in applicable Anti-Corruption Laws).

 

14.2DSM agrees to retain physical possession of all documents and data relating
to transactions undertaken in performance of this Agreement for a period of two
(2) years after termination of this Agreement or, if longer, the minimum period
required for compliance with applicable Anti-Corruption Laws. Amyris shall have
the reasonable opportunity to review DSM’s books and records relating to such
transactions. Such review is to be conducted by personnel selected by Amyris
with the prior approval of DSM (which shall not be unreasonably withheld), and
all information reviewed by such personnel will be deemed confidential and shall
not be disclosed by Amyris other than in response to court order or similar
mandate.

 

15.Miscellaneous

 

15.1During the term of this Agreement and continuing for five (5) years
thereafter, DSM will not provide Farnesene manufacturing services at the
Facility to any Competitor.

 

15.2Each referenced annex is attached hereto and incorporated herein. This
Agreement, together with referenced appendices, contains the entire and only
agreement between the Parties and supersedes and cancels all prior written or
oral agreements, undertakings, proposals and negotiations between the Parties
with respect to the subject matter hereof. If any clauses in such material
transfer agreement (“MTA”) conflict with clauses in this Agreement, the clauses
in this Agreement shall govern with respect to the manufacturing services
herein.

 

15.3No amendments, changes, modifications or alterations of the terms and
conditions of this Agreement shall be binding upon either Party unless in
writing and signed by the Parties.

 

15.4If any of the provisions of this Agreement are held to be void or
unenforceable, then such void or unenforceable provisions shall be replaced by
valid and enforceable provisions which will achieve as far as possible the
economic business intentions of the Parties.

 

15.5This Agreement may be executed in counterparts, and each shall be deemed an
original.

 



 

 

 

15.6This Agreement, including the rights herein granted and the obligations of
the parties hereunder, shall be binding upon, and shall inure to the benefit of
any successors to a Party hereto or to any permitted assigns.  Without the prior
written consent of the other Party, neither Party may assign or transfer, or
subcontract any of its obligations under, this Agreement in whole or in part to
any third party; provided that (i) Amyris may assign this Agreement without
DSM's consent to an acquirer of all of the goodwill and entire business and
assets of Amyris or to an Affiliate of Amyris, and (ii) DSM may assign this
Agreement without Amyris's consent in connection with an acquisition of all of
the goodwill and entire business and assets of DSM or any controlling parent
entity of DSM or such controlling parent entity's controlling parent entity (and
so on) or to an Affiliate of DSM ; provided, that, for the avoidance of doubt,
DSM may not assign this Agreement in connection with a direct share transfer of,
or direct acquisition of the business of, Amyris Brasil Ltd., in each case,
other than such transfer to an Affiliate of DSM .  DSM shall not (and shall not
agree to) share or pay any commission to any third party in connection with this
Agreement without the prior written consent of Amyris. The Parties are
independent contractors. Nothing in this Agreement shall be deemed to constitute
a partnership or joint venture between the Parties or constitute any Party to be
the agent of the other Party for any purpose. No Party shall have any authority
to act for or bind the other Party in any way, or to represent that it has such
authority.

 

15.7Both Parties hereby expressly state that it is not the intention of either
Party to violate any rule, law or regulations. If any of the provisions of this
Agreement are held to be void or unenforceable, then such void or unenforceable
provisions will not affect the validity of the rest of this Agreement and shall
be replaced by valid and enforceable provisions which will achieve as far as
possible the economic business intentions of the Parties.

 

15.8Either Party shall refrain from making any public announcement or disclosure
of the terms of this Agreement without the prior written consent of the other
Party except as required by law.

 

16.NOTICES

 

Any communication which is required or permitted hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally with receipt
acknowledged, faxed with transmission confirmed, or delivered by a reputable
commercial courier service with receipt acknowledged, to the recipients at the
address notified below, or any other recipients or addresses as may be notified
to the Party sending the notice. A communication duly signed, scanned (in pdf or
other form) and sent by e-mail to the correct business e-mail address of the
then-current holders of the positions listed below shall also be deemed to have
been duly given:

 

DSM Nutritional Products, Brazil
Av. Engenheiro Billings, 1.729

Predio 31, Sala A,

Jaguare, Sao Paulo -- SP,

Brazil, 05321-010

 

Amyris, Inc.
Attn. Nicole Kelsey, General Counsel
5885 Hollis Street, Suite 100
Emeryville, CA 94608
USA

 



 

 

[***Remainder of the Page Intentionally Left Blank; Signature Page to Follow***]

 



 

 

 

IN WITNESS HEREOF, the Parties have caused this Agreement to be executed as of
December 28, 2017.

 



DSM Nutritional Products, Brazil Amyris, Inc.

 

 

____________________________

/s/ John Melo

____________________________

Name: Name: John Melo Function: Function: President and Chief Executive Officer

 

 

____________________________

  Name:   Function:  

 

 

Enclosures:

 





Preliminary Amyris Product Specifications Annex 1 List of SOPs Annex 2 Forecast
Reports Annex 3 Manufacturing Fees Annex 4 Plant and Equipment Insurance Annex 5

 

 

 

[Supply Agreement Signature Page]

 



 

IN WITNESS HEREOF, the Parties have caused this Agreement to be executed as of
December 28, 2017.

 

 

 

DSM Nutritional Products, Brazil Amyris, Inc.

 

/s/ Bruno

____________________________

____________________________ Name: Bruno Name: John Melo Function: Proxy holder
Function: President and Chief Executive Officer    

 

/s/ Hugh Welsh

____________________________

  Name: Hugh Welsh   Function: Attorney in fact  

 

 

Enclosures:

 

Preliminary Amyris Product Specifications Annex 1 List of SOPs Annex 2 Forecast
Reports Annex 3 Manufacturing Fees Annex 4 Plant and Equipment Insurance Annex 5

 

 

 



[Supply Agreement Signature Page]

 

 

Annex 1(a)
Preliminary Amyris Product Specifications for Farnesene Products

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 

 



 

 

 


 

Annex 1(b)
Preliminary Amyris Product Specifications for Non-Farnesene Products

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 





[*] Certain portions denoted with an asterisk have been omitted.

 

 

 

 



 

Annex 2
List of SOPs

[*]

 



 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 

 



 

 

 

Annex 3
Forecast Reports

 

Note: Figures are not representative of actual plan.

    2018 Product   Q1 Q2 Q3 Q4 [*] MT [*] [*] [*] [*] [*] MT [*] [*] [*] [*] [*]
MT [*] [*] [*] [*] [*] MT [*] [*] [*] [*]

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 

 

 

 



 

Annex 4
Manufacturing Fee

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 

 

 

 





 

Annex 5
Plant and Equipment Insurance

 

Additional Insured

 

The commercial general liability and automobile liability policies, if required
hereunder, shall include Amyris as additional insured in connection with the
activities contemplated by the scope of this Agreement to be stated explicitly
on the certificate(s) of insurance. DSM will inform Amyris of the amount of the
fee required for including Amyris as an additional insured, and Amyris will pay
the fee or waive the fee requirement.

 

Liability of Seller

 

DSM’s compliance with the insurance requirements of this Agreement, including
this Annex, shall not relieve DSM of any liability to Amyris arising under any
other provision of this Agreement, except to the extent that such monies
recovered are paid to Amyris to reduce DSM’s obligations to Amyris. Amyris shall
promptly reimburse DSM for any and all deductibles DSM incurs with respect to
the Additional Equipment.

 

 

 

 

 



 

